Mr. Justice Scofield delivered the opinion of the Court. Appellee sued appellant for damages to his property in the city of Mt. Vernon, arising from the construction of appellant’s railroad, and recovered judgment for $175. It is said that the court erred in the instructions to the jury on the question of damages. Even if the court did so err, the judgment should not be reversed if it is clearly right under the evidence. We are of the opinion that the verdict is not excessive, but that, on the contrary, a larger verdict would have been justified. The judgment is affirmed.